 Case 16-32333-CMG     Doc 110    Filed 02/17/21 Entered 02/17/21 16:22:39         Desc Main
                                 Document     Page 1 of 4




                                                            Order Filed on February 17, 2021
                                                            by Clerk
                                                            U.S. Bankruptcy Court
                                                            District of New Jersey




                                                             through four (4)




DATED: February 17, 2021
Case 16-32333-CMG   Doc 110    Filed 02/17/21 Entered 02/17/21 16:22:39   Desc Main
                              Document     Page 2 of 4
Case 16-32333-CMG   Doc 110    Filed 02/17/21 Entered 02/17/21 16:22:39   Desc Main
                              Document     Page 3 of 4
Case 16-32333-CMG   Doc 110    Filed 02/17/21 Entered 02/17/21 16:22:39   Desc Main
                              Document     Page 4 of 4




                                        4
